United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 01-1163
                                  ___________

United States of America,               *
                                        *
            Appellee,                   *   Appeals from the United States
                                        *   District Court for the
      v.                                *   District of Minnesota.
                                        *
Ronald O. Mages,                        *        [UNPUBLISHED]
                                        *
            Appellant.                  *

                                  ____________

                                   No. 01-1164
                                  ____________

United States of America,              *
                                       *
            Appellee,                  *
                                       *
      v.                               *
                                       *
Diane L. Mages,                        *
                                       *
            Appellant.                 *
                                  ___________

                             Submitted: June 12, 2001

                                 Filed: June 25, 2001
                                  ___________
Before BOWMAN and HEANEY, Circuit Judges, and KOPF,1 District Judge.
                          ___________

PER CURIAM.

        Ronald O. Mages and Diane L. Mages were convicted in the District Court,2
after trial by jury, of conspiracy to defraud, bankruptcy fraud, numerous counts of mail
fraud and wire fraud, and making false statements. All the counts of conviction related
to fraud perpetrated upon the Mageses' bankruptcy creditors and upon the Department
of Agriculture. Each of the defendants was sentenced to imprisonment for thirty-three
months. They appeal.

       For reversal, defendants argue that (1) prosecutorial misconduct deprived them
of their Fifth Amendment right to a fair trial, (2) the evidence is legally insufficient to
support the convictions, (3) the District Court abused its discretion in ruling that an
exculpatory writing signed by one Alfons Ebbers was inadmissible, and (4) the
reference in the judgments of conviction to a superseding indictment on which
defendants never were arraigned or tried was not harmless error. Having carefully
reviewed the case, we conclude that none of these arguments has merit.

       At trial, the government's evidence was extensive and entirely sufficient to show
the fraud practiced by the Mageses upon their bankruptcy creditors and the Department
of Agriculture. The claim of prosecutorial misconduct was rejected by the District
Court when it denied defendants' motion for a mistrial; we have conducted our own
review of the prosecutor's conduct and agree with the experienced and able trial court
that, even applying the high standards to which prosecutors must adhere, the

      1
       The Honorable Richard G. Kopf, Chief Judge, United States District Court for
the District of Nebraska, sitting by designation.
      2
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
                                            -2-
prosecutor's conduct did not cross over the line into forbidden territory. We note that
the trial court sustained objections where proper and in a few instances provided
cautionary instructions to the jury. Defendants' due process right to a fair trial was not
violated. As to the exclusion of the writing signed by Alfons Ebbers, who had died and
therefore was unavailable to testify, the trial court found it lacked indicia of reliability.
The court's exclusion of the proffered evidence was not an abuse of its broad discretion
to make evidentiary rulings. Finally, the clerical error in the judgments of conviction
had no practical impact whatsoever; defendants were convicted on the original
indictment and were sentenced accordingly. Thus, the error, which may be corrected
by the District Court at any time, see Fed. R. Crim. P. 36, is harmless.

       Defendants' convictions and sentences are affirmed. See 8th Cir. R. 47B.

       A true copy.

              Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                             -3-